PER CURIAM.
We granted certiorari to review the unpublished decision of the court of appeals in Arndt v. Electronic Metal Products, Inc., No. 87CA1428 (Colo.App., May 26, 1988). The court of appeals held that Michael Arndt, a worker who sustained an industrial injury prior to July 1, 1987, and who was ordered by an administrative law judge to undergo a vocational rehabilitation evaluation after attaining maximum medical improvement, was not entitled to temporary disability benefits for the time period following maximum medical improvement but prior to an administrative decision on whether vocational rehabilitation was necessary to render Arndt fit for a remunerative occupation. In accordance with our decision in Allee v. Contractors, Inc., 783 P.2d 273, (Colo.1989), we reverse the judgment of the court of appeals and remand the case to that court with directions to return the case to the Industrial Claim Appeals Panel for further proceedings consistent with our decision in Allee.
MULLARKEY, J., does not participate.